Citation Nr: 0306941	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a dental disorder due 
to teeth polishing for purposes of payment of disability 
compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1978 to October 1981, and from December 1983 to 
September 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's claim on appeal was originally denied as not 
well grounded in rating decisions issued in May 1998 and 
March 2000; however, the Board finds that the RO's 
readjudication of the claim on the merits in October 2001 was 
in compliance with section 7(b) of the Veterans Claims 
Assistance Act of 2000 (the VCAA) (paragraph (2) of section 
7(b) defined denials or dismissals contemplated under that 
section as those that became final "during the period 
beginning on July 14, 1999, and ending on the date of 
enactment" of the VCAA, and were issued because the claim 
was not well grounded); see also VAOPGCPREC 3-2001, dated 
January 21, 2001.

The appellant testified before the undersigned Veterans Law 
Judge at a personal hearing held at the RO in December 2002.  
A transcript of that hearing has been associated with the 
claims file.

Service connection also is available for the sole purpose of 
establishing entitlement to dental care at VA expense.  See 
38 U.S.C.A. § 1712 (West Supp. 2002); 38 C.F.R. § 3.381 
(2002).  In this case, the Board construes the appellant's 
hearing testimony of December 2002 and her arguments set 
forth in her Form 9 substantive appeal of May 2002 as 
requesting entitlement to eligibility for treatment under the 
aforementioned section 1712.  This claim is therefore 
referred to the RO for appropriate development and 
adjudication.




REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.
Initially, the Board notes that regulations in effect when 
the appellant filed her original claim in February 1998 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were not disabling 
conditions, and could be considered service connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient treatment pursuant to 38 C.F.R. 
§ 17.120 (now 38 C.F.R. § 17.161).  See 38 C.F.R. § 4.149 
(1998).  Regulations in effect when this claim was filed also 
provided that gingivitis was not considered a disease entity 
and was not ratable.  38 C.F.R. § 3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  In addition, 
all of 38 C.F.R. § 3.382, which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea 
under specific circumstances, but, as noted above, stated 
that gingivitis was not a ratable disease entity, was 
eliminated.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 
38 C.F.R. § 4.150 (2002).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

However, as it is not yet clear what disorder or disorders of 
the teeth and gums the appellant currently has, necessitating 
further development as detailed below, the Board will defer 
further consideration at this time of whether application of 
either the old or revised version of the regulations is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board does not find any undue prejudice 
because further development of this claim pursuant to this 
remand is to the appellant's advantage at this time.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant contends that service connection is warranted 
for a dental disorder due to teeth polishing.  She testified 
at her hearing before the undersigned Veterans Law Judge in 
December 2002 that her teeth were polished too low to the 
gumline, which created large gaps, pointed edges and 
increased sensitivity of her teeth.  She also testified that 
several teeth have broken as a result of in-service dental 
treatment, necessitating capping.  As a result of this 
treatment, she testified that she currently experiences pain 
with chewing and bruising of her gums, which is worsening as 
she gets older.  She has repeatedly requested a VA 
examination to determine the extent of any damage to her 
teeth.  The RO obtained some recent treatment records from a 
private dentist (March 1998 to March 2001), but these records 
are nearly illegible and from what can be read, do not 
provide any indications of a diagnosed disorder of the teeth.

In light of the above, the Board finds that the appellant 
should be examined by VA for compensation purposes to 
determine whether she currently has a disability of the teeth 
caused by the damage she says was done during the course of 
in-service dental treatment, and if so, whether any current 
disability is related to service.  In the Board's view, the 
record does not at this time contain sufficient medical 
evidence to decide the appellant's claim under the letter and 
spirit of the VCAA.

Further, the record does not reflect that the RO ever 
requested or obtained the appellant's service medical records 
corresponding to her first period of active duty, October 
1978 to October 1981.  While she has referred to post-service 
dental treatment provided at a military medical facility in 
December 1993 in support of her claim, this treatment was 
provided to her in connection with the U. S. Army's 
"Transition Assistance Management Program," which is not 
otherwise a VA benefits-eligible period of active military 
service.  See 38 C.F.R. §§ 3.1(k), 3.4(b), 3.6(a) & (b) 
(2002).  Nevertheless, the service dental records that are in 
the claims file (corresponding to her second period of active 
duty, December 1983 to September 1993) reflect extensive in-
service treatment for dental problems, to include tooth 
polishing.  Because VA is obligated to consider all potential 
theories of entitlement to service connection based on 
qualifying periods of service, see e.g. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), and as the VCAA essentially 
mandates that a veteran's service medical records be obtained 
in all claims seeking disability compensation benefits, see 
38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(3), the Board 
finds that the RO should have requested and obtained all of 
the appellant's service medical records before fully 
addressing the merits of her claim.  For these reasons, as 
well as those mentioned above, further development at the RO 
and readjudication is in order.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain the 
appellant's service medical and dental 
records for her first period of service.  
If, for any reason, these records are 
found to be unavailable, such should be 
noted and explained in the claims folder.

2.  The RO should also contact the 
appellant and obtain the names and 
addresses of any additional health care 
providers from whom she has received 
treatment for any dental condition since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the appellant in response to this request 
which have not been previously secured.

3.  The RO should then schedule the 
appellant for a VA dental examination to 
determine the nature and etiology of the 
alleged dental disorder caused by in-
service dental treatment.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
determine whether the appellant has a 
disorder of the teeth, and if so, render 
an opinion addressing whether it is at 
least as likely as not that any current 
disability for same was incurred in or 
aggravated during one or both of her 
periods of active duty:  October 1978 to 
October 1981 and December 1983 to 
September 1993.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided.

4.  Upon completion of the above, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the RO should provide the appellant a 
supplemental statement of the case.  The 
RO should allow the appellant an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

